MEMORANDUM **
Martin Garcia-Baragan, a native and citizen of Mexico, petitions for a review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming a decision of the immigration judge (“IJ”) denying Garcia’s application for cancellation of removal. Because the BIA affirmed the IJ’s decision without opinion, we review the IJ’s decision as the final agency determination. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We deny Garcia’s petition in part, and dismiss it in part.
Garcia’s contention that the BIA’s summary affirmance of the IJ’s decision violates his right to due process is foreclosed by Falcon Carriche. See id. at 849-52.
This court lacks jurisdiction to review the IJ’s discretionary determination that Garcia did not qualify for cancellation of removal because he failed to demonstrate exceptional and extremely unusual hardship. See Romero-Torres v. Ashcroft, 327 F.3d 887, 889-92 (9th Cir.2003).
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, No. 03-70477, and further order of this Court.
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.